  Case 20-18862             Doc 46
                             Filed 03/10/21 Entered 03/10/21 14:12:18 Desc Main
                               Document     Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
             WILLIAM A. HUBBLE                           Case No. 20-18862
             KIMBERLY M HUBBLE
                                                         Chapter 13

                                           DEBTOR(S),    Judge LaShonda A. Hunt



 NOTICE OF WITHDRAWAL OF THE OBJECTION TO CONFIRMATION OF PLAN
       FILED ON 02/10/2021 AND ENTERED IN AS DOCKET ENTRY #39.


TO:        Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by
           electronic notice through ECF
           William A. Hubble and Kimberly M Hubble, Debtor(s), 1861 Royal Lane, Aurora, 60503
           David M Siegel, Attorney for Debtor(s) - 790 Chaddick Drive, Wheeling, IL 60090 by
           electronic notice through ECF

        Notice is hereby given that Creditor, WILMINGTON TRUST COMPANY AS
SUCCESSOR TRUSTEE TO THE BANK OF NEW YORK AS SUCCESSOR TRUSTEE FOR
JPMORGAN CHASE BANK, N.A., AS TRUSTEE FOR THE BENEFIT OF THE
CERTIFICATEHOLDERS OF POPULAR ABS, INC. MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2005-5, (“Creditor”), hereby withdraws its Objection to Confirmation
of Plan filed on 02/10/2021, and entered in as Docket entry #39.


                                           PROOF OF SERVICE

       The undersigned, an attorney, hereby certifies that I served a copy of this Notice of
Withdrawal upon the parties listed above, as to the Trustee via electronic notice on March 10,
2021 and as to the debtor(s) by causing same to be mailed in a properly addressed envelope,
postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527, before the hour of 5:00 P.M.
on the March 10, 2021.

                                                        /s/ Terri M. Long
                                                         Attorney for Creditor
Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
FILE #(NO. 14-21-00002)
NOTE: This law firm is a debt collector.
